DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 11/13/2021 has been entered and made of record. Claims 1, 6, and 11 were amended. Claims 1-2, 4-7, and 9-11 are pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a 3D coordinate setting unit,” “a 3D strike zone generation unit,” and “an image processing unit” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (Development of 3D Strike Zone [translated version], 2013, The Institute of Image Information and Television Engineers, ITE Technical Report, vol. 37 no. 34) in view of Chen et al. (Stance-based Strike Zone Shaping and Visualization in Broadcast Baseball Video: Providing Reference for Pitch Location Positioning, 2009, IEEE International Conference on Multimedia and Expo, pp. 302-305), Mehr et al. (US 2015/0142394), and Yoshikawa et al. (US 2021/0044793).
Regarding claim 1, Mori teaches/suggests: A method of displaying a 3D strike zone, the method comprising: 
setting coordinates of the 3D strike zone (Mori Image 1: the illustrated 3D strike zone; §3 ¶1: “This is a visualization, in a baseball broadcast, of the strike zone that would otherwise be invisible.”); 
displaying the 3D strike zone (Mori §5 ##1-2: “Start from the angle of view that includes the pitcher and catcher ... Overlay the 3D strike zone box.”), wherein the coordinates of the 3D strike zone are ten (K1 to K10), and each coordinate has one of two parameter values (hl and h2), and two parameter values (hl and h2) are variable depending on a height of a batter who is at bat (Mori §2 ¶1: “The “strike zone” refers to the space above home plate with the upper limit formed by a horizontal line drawn at the midpoint between the upper part of the batter’s shoulder and the upper part of the pants of the uniform, and the lower limit formed by a line at the lower part of the kneecap.”).
Mori further teaches/suggests batter's boxes including a home plate (Mori Image 1). Mori is silent regarding:
setting a 3D coordinate system based on coordinates of at least four reference points of batter's boxes including a home plate, wherein the coordinates of at least four reference points are coordinates of four corners based on actual dimensions of the batter's boxes; 
setting coordinates of the 3D strike zone which correspond to the 3D coordinate system; 
Chen, in view of Mori, teaches/suggests:
setting a 3D coordinate system based on coordinates of at least four reference points of batter's boxes including a home plate (Mori Image 1: the illustrated 3D strike zone; Chen §1 ¶6: “With the specifications of the baseball field (see Fig. 4), the batter boxes can be proportionally estimated from the 
setting coordinates of the 3D strike zone which correspond to the 3D coordinate system (Mori Image 1: the illustrated 3D strike zone; Chen Fig. 1: strike zone definition and batter regions); 
Chen further discloses in the abstract: “We design efficient and effective algorithms to detect the home plate, contour the batter, locate the features points on the batter contour, and finally outline the strike zone.” Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 3D strike zone of Mori to be outlined as taught/suggested by Chen for efficiency and effectiveness.

Mori is further silent regarding:
acquiring 2D coordinates of the batter's boxes on a 2D image plane; 
estimating rotation information and translation information based on corresponding coordinates between the 3D coordinate system and the 2D coordinates; and 
displaying the 3D strike zone on the 2D image plane based on the rotation information and translation information.
Mehr, however, teaches/suggests:
acquiring 2D coordinates (Mehr [0077]: “However, although the 2D view is calibrated in this case (i.e. positions of the 2D view correspond to positions of the 3D representation according to the calibration information, as they both correspond to the real positions of the real object when performing the structure from motion analysis), said calibration data is not perfectly accurate, and the method therefore advantageously corrects said data by computing at S50 relatively accurate camera parameters.”); 
estimating rotation information and translation information based on corresponding coordinates between the 3D coordinate system and the 2D coordinates (Mehr [0079]: “For that, the camera parameters may include a projection matrix (e.g. describing projection from the 3D representation to the 2D view). The projection matrix may be based on a referential associated to the 3D representation and on a referential associated to the 2D view. As known, the projection matrix may include extrinsic parameters, such as 3D position of point of view, e.g. camera position, and/or orientation, e.g. rotation and translation data.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 3D strike zone of Mori to be overlaid based on the projection matrix of Chen for accuracy. As such, Mori as modified by Chen and Mehr teaches/suggests:
acquiring 2D coordinates of the batter's boxes on a 2D image plane (Mori Image 1: the illustrated 3D strike zone; Chen Fig. 1: strike zone definition and batter regions; Mehr [0077]: “However, although the 2D view is calibrated in not perfectly accurate, and the method therefore advantageously corrects said data by computing at S50 relatively accurate camera parameters.”); 
displaying the 3D strike zone on the 2D image plane based on the rotation information and translation information (Mori §5 ##1-2: “Start from the angle of view that includes the pitcher and catcher ... Overlay the 3D strike zone box;” Mehr [0079]: “For that, the camera parameters may include a projection matrix (e.g. describing projection from the 3D representation to the 2D view). The projection matrix may be based on a referential associated to the 3D representation and on a referential associated to the 2D view. As known, the projection matrix may include extrinsic parameters, such as 3D position of point of view, e.g. camera position, and/or orientation, e.g. rotation and translation data.”).

Mori as modified by Chen and Mehr does not teach/suggest projected onto each of a plurality of cameras for generating a multichannel image. Yoshikawa, however, teaches/suggests projected onto each of a plurality of cameras for generating a multichannel image (Yoshikawa [0055]: “Free viewpoint image generation device 102, which is a server that generates free viewpoint images, acquires the camera videos taken by cameras 101 and uses the camera videos 

Regarding claim 4, Mori as modified by Chen, Mehr, and Yoshikawa teaches/suggests: The method of claim 1, wherein the height of the batter is extracted from an arbitrary database or by detection from an image of the batter (Mori Image 1: the illustrated batter’s posture; §2 ¶1: “This strike zone should be determined by the batter’s posture for hitting the pitch.”).

Regarding claim 5, Mori as modified by Chen, Mehr, and Yoshikawa teaches/suggests: The method of claim 1, further comprising detecting and tracking a trajectory of a pitch thrown by a pitcher (Mori §5 #3: “Further overlay the trajectory of the ball.”).

Claims 6 and 9-10 recite limitations similar in scope to those of claims 1 and 4-5, respectively, and are rejected using the same rationales.

claim 11, Cavallaro as modified by Chen and Zhu teaches/suggests: A recording medium having recorded thereon a program for executing the method of claim 1 (Mori Fig. 2: system concept diagram). See the treatment of claim 1 above.

Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori (Development of 3D Strike Zone [translated version], 2013, The Institute of Image Information and Television Engineers, ITE Technical Report, vol. 37 no. 34) in view of Chen et al. (Stance-based Strike Zone Shaping and Visualization in Broadcast Baseball Video: Providing Reference for Pitch Location Positioning, 2009, IEEE International Conference on Multimedia and Expo, pp. 302-305), Mehr et al. (US 2015/0142394), and Yoshikawa et al. (US 2021/0044793) as applied to claims 1 and 6 above, and further in view of Nagori et al. (US 2017/0186177).
Regarding claim 2, Mori as modified by Chen, Mehr, and Yoshikawa does not teach/suggest: The method of claim 1, wherein the rotation information and translation information are estimated based on the corresponding coordinates between the 3D coordinate system and the 2D coordinates by Levenberg-Marquardt optimization, Perspective-Three-Point, or a least-squares method. Nagori, however, teaches/suggests wherein the rotation information and translation information are estimated based on the corresponding coordinates between the 3D coordinate system and the 2D coordinates by Perspective-Three-Point (Nagori [0027]: “The problem of estimating the pose of a calibrated camera given a set of n 3D points in the world and their corresponding 2D 

Claim 7 recites limitations similar in scope to those of claim 2 and is rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 11/13/2021 have been fully considered but they are moot. Specifically, Applicant’s arguments regarding “setting a 3D coordinate system based on coordinates of at least four reference points of batter's boxes including a home plate, wherein the coordinates of at least four reference points are coordinates of four corners based on actual dimensions of the batter's boxes” and “displaying the 3D strike zone on the 2D image plane projected onto each of a plurality of cameras based on the rotation information and translation information” are moot in view of the new ground(s) of rejection set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 2017/0151481 – strike zone
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2611